DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one latching element configured as an undercut of Claim 2 lines 2-3, the mating latching element having a catch of Claim 3 line 2, the depression provided on the primary optical element of Claim 8 lines 3-4, the guide groove in the primary optical element into which the at least one projection is configured to engage in a positive-fitting manner of Claim 10 lines 2-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:
Claim 9 line “at least one positioning wall” should be --at least one of the at least one positioning walls--
Claim 10 line 3 “which projection extends longitudinally” should be --the at least one projection extends longitudinally--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 9, lines 3-4 recite the limitation “arranged to the side of the accommodating section of the holder in each case”.  The phrasing “in each case” makes this limitation indefinite because it is unclear as to whether the intent of this limitation is such that in the main emission direction, at least one positioning wall is arranged to the side of the accommodating section of the holder along each side of the accommodating section, each of a plurality of positioning walls are arranged to the side of the accommodating section of the holder, in each of a plurality of illumination devices, in the main emission direction of each device, at least one positioning wall is arranged to the side of the accommodating section of the holder, or another limitation is intended.  For the purpose of examination, the examiner understands this limitation such that in the main emission direction, each of a plurality of accommodating walls are arranged to the side of the accommodating section of the holder.  The applicant is encouraged to further define in the claim language the intent of this limitation.
With regards to Claim 13, lines 2-3 recite the limitation that “the light sources comprise one or more light-emitting diodes in each case”.  The phrasing “in each case” makes this limitation indefinite because it is unclear as to whether the intent of this limitation is such that the light sources each comprise one or more light-emitting diodes (and one or more light-emitting diodes feed the light beams into each light entry face, see Claim 1 lines 7-8), or that the light sources comprise one or more light sources in totality, or another allotment of the light sources.  For the purpose of examination, the examiner understands this limitation such that the light sources comprise one or more light sources in totality.  The applicant is encouraged to further define in the claim language the intent of this limitation.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krenn et al. (US 2015/0214469).
With regards to Claim 1, Krenn et al. discloses an illumination device for a motor-vehicle headlamp (see paragraph 1), the illumination device comprising: a plurality of light sources [1] (see paragraph 47 and Figure 1), which are configured to emit light beams in a main emission direction (see paragraphs 49 and 52), a primary optical element [2,5,6] having a plurality of light-conducting bodies [3] (see paragraph 49 and Figure 1), which light-conducting bodies [3] are arranged in the main emission direction of the light sources [1] (see paragraph 49 and Figure 5) and respectively have a light entry face [3a], into which the light beams of the light sources [1] can be fed (see paragraph 49 and Figure 5), and a common light exit face [5], the light-conducting bodies [3a] opening into the common light exit surface [5] (see Figure 5), and a holder [4] (see paragraph 54 and Figure 1), which is configured to hold the light entry faces [3a] of the light- conducting bodies [3] in position with respect to the light sources [1] (see paragraph 54 and Figure 5), wherein the holder [4] has at least one latching element [4b] for fastening the primary optical element [2,5,6] (see paragraph 61 and Figures 1 and 2), wherein the latching element [4b] is configured to engage in a mating latching element provided on the primary optical element [2,5,6], which is assigned to the latching element [4b] (see paragraph 61 and Figure 2).

With regards to Claim 2, Krenn et al. discloses the illumination device as discussed above with regards to Claim 1.
Krenn et al. further discloses the at least one latching element has a catch or is constructed as an undercut (see paragraph 61 and Figure 2).

With regards to Claim 3, Krenn et al. discloses the illumination device as discussed above with regards to Claim 1.
Krenn et al. further discloses the mating latching element has a catch or is constructed as an undercut (see paragraph 61 and Figure 2).

With regards to Claim 5, Krenn et al. discloses the illumination device as discussed above with regards to Claim 1.
Krenn et al. further discloses the primary optical element [2,5,6] is made in one piece from a transparent, light-conducting and shapeable plastic (see paragraphs 4, 71, and 72).

With regards to Claim 6, Krenn et al. discloses the illumination device as discussed above with regards to Claim 1.
Krenn et al. further discloses the primary optical element [2,5,6] is made from a silicone material (see paragraph 4).

With regards to Claim 7, Krenn et al. discloses the illumination device as discussed above with regards to Claim 1.
Krenn et al. further discloses the holder [4] has an accommodating section having at least one opening [4a], in which the light-conducting bodies [3] can be accommodated and positioned, wherein the holder [4] has openings [4a] in accordance with the number of the light-conducting bodies [3], which are each assigned to a light-conducting body [3] (see paragraph 55 and Figures 1, 5, and 6).

With regards to Claim 11, Krenn et al. discloses the illumination device as discussed above with regards to Claim 1.
Krenn et al. further discloses the light-conducting bodies [3] are of elongated construction, with a larger extent in the main emission direction of the light beams than transversely thereto (see paragraph 32 and Figures 1, 5, and 6).

With regards to Claim 12, Krenn et al. discloses the illumination device as discussed above with regards to Claim 1.
Krenn et al. further discloses the light-conducting bodies [3] have a cross section that tapers towards their light entry faces [3a] (see paragraph 34 and Figures 5 and 6).

With regards to Claim 13, Krenn et al. discloses the illumination device as discussed above with regards to Claim 1.
Krenn et al. further discloses the light sources [1] comprise one or more light-emitting diodes in each case (see paragraph 33).

With regards to Claim 14, Krenn et al. discloses a light module having at least one illumination device according to Claim 1 (please see the above discussion of the disclosure of Krenn et al. with regards to the limitations recited in Claim 1 pertaining to the illumination device, and paragraph 2 of Krenn et al.).

With regards to Claim 15, Krenn et al. discloses a motor vehicle headlamp having at least one light module according to Claim 14 (please see the above discussion of the disclosure of Krenn et al. with regards to the limitations recited in Claims 14 and 1, and paragraphs 1 and 2 of Krenn et al.).

With regards to Claim 16, Krenn et al. discloses the illumination device as discussed above with regards to Claim 6.
Krenn et al. further discloses the silicone material comprises a poly(organo)siloxane (see paragraphs 4 and 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Krenn et al. (US 2015/0124469).
With regards to Claim 4, Krenn et al. discloses the illumination device as discussed above with regards to Claim 1.
Krenn et al. does not explicitly disclose the at least one latching element is produced in one piece with the holder.  However, Krenn et al. teaches the at least one latching element [4b] is substantially a portion of holder [4] (see Krenn et al. paragraph 61 and Figure 1), and that the holder [4] is preferably fabricated from a thermoplastic (see Krenn et al. paragraph 62).  Furthermore, it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).  Therefore, one of ordinary skill in the art would be able to produce the at least one latching element in one piece with the holder.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination device at least one latching element and holder of Krenn et al. such that the at least one latching element is produced in one piece with the holder.  One would have been motivated to do so in order to form the at least one latching element and holder from a thermoplastic (see Krenn et al. paragraph 62).

With regards to Claim 8, Krenn et al. discloses the illumination device as discussed above with regards to Claim 1.
Krenn et al. further discloses the holder [4] has at least one wall (comprising the wall extending between the latching element [4b] on each side of the holder [4] as seen in Krenn et al. Figures 1, 2, 4, and 5 and substantially engaging into the inner bend shape of at least portion [6] of the primary optical element [2,5,6], see especially Figures 2 and 5) protruding in the main emission direction (see Krenn et al. Figure 1; the positioning walls substantially extend in the main emission direction to the top wall connecting with the latching element [4b] portions), and a depression provided on the primary optical element [2,5,6] (see Figures 1 and 2; the primary optical element has a depression formed into which the holder [4] is inserted along a main light emission direction).
Krenn et al. does not explicitly disclose the at least one positioning wall is configured to engage into the depression provided on the primary optical element.  However, Krenn et al. does disclose that when the holder [4] and the primary optical element [2,5,6] are engaged, the positioning walls substantially include two protruding portions extending along the main emission direction and connected by a notched portion substantially aligning with a projection provided on an inner surface of the primary optical element [2,5,6] such that the protruding portions substantially align with the depressions provided on either side of the extension of the primary optical element [2,5,6] as seen in Figure 2, and that the holder [4] is utilized to align the light guide bodies of the primary optical element relative the light sources to prevent oscillations of the illumination device and optical losses (see Krenn et al. paragraphs 8 and 9).  Therefore, one of ordinary skill in the art would be able to configure the at least one positioning wall to engage into a depression provided on the primary optical element in order to assist in aligning the relative positioning of the holder, primary optical element, and light sources, and prevent oscillations of the illumination device and optical losses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination device of Krenn et al. to include the at least one positioning wall is configured to engage into a depression provided on the primary optical element.  One would have been motivated to do so in order to assist in aligning the relative positioning of the holder, primary optical element, and light sources and prevent oscillations of the illumination device and optical losses (see Krenn et al. paragraphs 8 and 9).

With regards to Claim 9, Krenn et al. discloses the illumination device as discussed above with regards to Claim 8.
Krenn et al. further discloses in the main emission direction, at least one positioning wall is arranged to the side of the accommodating section [4a] of the holder [4] in each case (see Figures 1 and 2).

With regards to Claim 10, Krenn et al. discloses the illumination device as discussed above with regards to Claim 8.
Krenn et al. further discloses at least one projection (comprising the portion within the primary optical element portion [6] located between mating latching elements [6a,6a] as seen in Figures 1 and 2) which projection extends longitudinally in the direction of the main emission direction (see Figure 2), and a guide groove (comprising the notch formed in the at least one positioning wall of the holder [4] as seen at least in Figures 1 and 2), which is assigned to the at least one projection (see Figure 2; the guide groove is substantially assigned to the at least one projection).
Krenn et al. does not explicitly disclose the at least one projection is arranged on the at least one positioning wall and the guide groove is in the primary optical element.  However, Krenn et al. does disclose the at least one positioning wall includes a guide groove formed by the notch as seen in at least Figures 1 and 2, and substantially mates with at least one projection formed on the inner side of the primary optical element portion [6] between the adjacent mating latching elements [6a,6a] as seen in Figure 2 of Krenn et al.  Furthermore, it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art to arrange the at least one projection and guide groove of Krenn et al. such that the at least one projection is arranged on the at least one positioning wall and the guide groove is in the primary optical element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination device of Krenn et al. to include the at least one projection is arranged on the at least one positioning wall and the guide groove is in the primary optical element.  One would have been motivated to do so in order to assist in aligning the relative positioning of the holder, primary optical element, and light sources and prevent oscillations of the illumination device and optical losses (see Krenn et al. paragraphs 8 and 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Reitegger (US 2015/0377440), which discloses at least a vehicle headlamp including a lighting device including a primary optical element having a plurality of light guiding bodies aligned with a plurality of light sources and a holder having a plurality of openings in an accommodating section, Holzl (US 2015/0192264), which discloses at least a vehicle headlight lighting device including a plurality of light sources, a holder having an accommodating section with a plurality of openings, a primary optical element with a plurality of light guide bodies, Stoehr (US 2018/0264994), which discloses at least a vehicle headlight lighting device including a plurality of light sources, a holder having an accommodating section with a plurality of openings, a primary optical element with a plurality of light guide bodies, a latching element and mating latching element formed on the holder and primary optical element, and Gurtl (US 2015/0085523), which discloses at least a vehicle headlight lighting device including a plurality of light sources, a holder having an accommodating section with a plurality of openings, a primary optical element with a plurality of light guide bodies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIN KRYUKOVA/Examiner, Art Unit 2875